        Case 1:17-cr-00143-SPW Document 62 Filed 02/26/19 Page 1 of 7



BRYAN T. DAKE
Assistant U.S. Attorney
ERIC E. NELSON
Special Assistant U.S. Attorney
U.S. Attorney’s Office
James F. Battin Courthouse
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Phone: 406-657-6101
Fax: 406-657-6058
Email: Bryan.Dake@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   CR 17-143 -BLG-SPW

              Plaintiff,

       vs.                                   OFFER OF PROOF

 MARK HURST,

              Defendants.

      Plaintiff, United States of America, by and through its counsel of record,

Bryan T. Dake and Eric E. Nelson, hereby files its Offer of Proof.

                                 THE CHARGE

      The defendant, Mark Hurst, will plead guilty to the sole count of the

superseding information charging Clean Air Act – Negligent Endangerment, in

                                         1
        Case 1:17-cr-00143-SPW Document 62 Filed 02/26/19 Page 2 of 7



violation of 42 U.S.C. § 7413(c)(4) and 18 U.S.C. § 2.

                               PLEA AGREEMENT

      The defendant agrees to plead guilty to the sole count of the superseding

information pursuant to a written plea agreement. The United States presented any

and all formal plea offers to the defendant in writing. The motion for change of

plea filed with the Court represents, in the government’s view, the most favorable

disposition of the case against the defendant. See e.g., Missouri v. Frye, 132 S. Ct.

1399 (2012).

                                    ELEMENTS

      In order for the defendant, Mark Hurst, to be found guilty of the charge

contained in the superseding information, the United States must prove each of the

following elements beyond a reasonable doubt,

      First, that the defendant is a person, either an individual or corporation;

      Second, that the defendant negligently;

      Third, released into the ambient air 1;

      Fourth, a hazardous air pollutant or any extremely hazardous substance2;



1
  “Ambient air” means that portion of the atmosphere not completely enclosed in a
building or structure.
2
   A hazardous air pollutant or extremely hazardous substance is one that is listed
pursuant to 42 U.S.C. § 7412 or 42 U.S.C. § 11002(a)(2) respectively. 42 U.S.C.
§ 7413(c)(4). The Natural Gas Condensate in this case contained hexane and
xylene, both listed hazardous air pollutants under 42 U.S.C. § 7412(b)(1).
                                          2
          Case 1:17-cr-00143-SPW Document 62 Filed 02/26/19 Page 3 of 7



      Fifth, and at the time of the release, the defendant thereby negligently; and

      Sixth, placed another person in imminent danger of death or serious bodily

injury.

                                    PENALTY

      The offense in the superseding information carries a maximum punishment

of one year imprisonment, a $100,000 fine, one year of supervised release, and a

$25 special assessment. Pursuant to the plea agreement, the defendant has agreed

to restitution pursuant to 18 U.S.C. § 3663A(a)(3).

                            ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:

      Custom Carbon Processing (CCP) is a Canadian waste oil processing

company. CCP began its investment in the waste oil processing business in

approximately 2006 or 2007 at an outdoor facility in Gillette, Wyoming. In 2010,

CCP began operating an oil reclamation facility in Sidney, Montana. CCP then

decided to look for a new facility. In late 2010 into early 2011, CCP purchased a

site located approximately 10 miles southeast of Wibaux, Montana, known as the

“Michel’s Saltwater Disposal Well.” Mark Hurst would later serve as the Project

Manager at this facility.

      At the Gillette facility, CCP became involved with an electrician in

Wyoming, who was not experienced in waste oil reclamation, and contracted with


                                          3
         Case 1:17-cr-00143-SPW Document 62 Filed 02/26/19 Page 4 of 7



him for electrical work. The electrician’s role expanded to duties outside of his

area of knowledge and soon he contracted with CCP to operate the oil reclamation

activities at the Gillette facility. CCP then asked the electrician’s company to help

construct the oil reclamation and processing facility at theWibaux site.

       The construction of the Wibaux facility occurred in the spring and summer

of 2012. CCP’s Mark Hurst was assigned to be the Project Manager for this

facility. The site was assembled and plumbed with six 400-gallon tanks positioned

halfway inside and halfway outside the eventual pole barn that was constructed

around the tanks. This was a similar design to one the electrician previously

observed at a facility in Utah. The six tanks were designed so that they could hold

and heat slop oil awaiting treatment, water destined for injection disposal, or

recovered oil ready for sale. Also constructed inside the facility was a below-

ground sump using two halves of a tank, covered with metal grating, which

contained a “shale shaker” designed to filter out large solid materials from the slop

oil as the first separation step.

       The Wibaux facility began operations in the summer and fall of 2012. Initial

operations showed that the facility would fill with hydrocarbon fumes and the

electrician was asked by CCP to install powered fans on the roof vents. Although

five horsepower, explosion proof fans were requested, CCP only purchased and

installed ½ horsepower fans that were too small to adequately ventilate the

hydrocarbon vapors during oil reclamation operations. Similarly, the electrical

system installed was inadequate and CCP did not pay for explosion proof wiring


                                          4
        Case 1:17-cr-00143-SPW Document 62 Filed 02/26/19 Page 5 of 7



for the facility. And a regular, not explosive proof door, was used as a door to the

employee break room, which allowed vapors from the processing area to enter the

break room.

      Mark Hurst was aware of the ventilation and electrical problems at the

Wibaux facility. In a July 4, 2012 email from Hurst to other CCP management, he

noted the risks posed at the facility due to its design and build. In regard to the

electrical panels, Hurst noted “[w]e also run the risk of killing someone, not only

our operators but also customers.” In a November 2012 email from Hurst to other

CCP management, he again noted “outstanding deficiencies” at the Wibaux

facility, including issues with the venting at the facility and noted “I wanted all

things venting into the building to be vented out the building …”. Even with this

information, Hurst continued to work at the Wibaux facility as its Project Manager

and the facility remained open.

      The hazards posed at the Wibaux facility compounded when CCP

management decided to accept shipments of a highly flammable, natural gas

condensate at its Wibaux facility in the fall of 2012. Natural gas condensate

consists generally of hydrocarbons, hexane, toluene, xylene, and benzene. Later

testing of the exact substance at the Wibaux facility confirmed that the material

contained a variety of hydrocarbon substances that are “hazardous air pollutants”

under the Clean Air Act. Further, due its flammability and explosive properties,

natural gas condensate is also considered an “extremely hazardous substance” for

the purposes of the Clean Air Act. Workers at the facility noted and raised issues


                                           5
        Case 1:17-cr-00143-SPW Document 62 Filed 02/26/19 Page 6 of 7



with the dangerous nature of this product, including informing Hurst of these

issues. Yet, the facility continued to operate.

      On December 29, 2012, a load of natural gas condensate was delivered to

the Wibaux, Montana. Normal operating procedure at the facility was to off-load

the natural gas condensate from the truck into large holding tanks on the west side

of the facility. However, on this day, the underground line to the facility was

frozen and the condensate was offloaded directly into the main bay of the facility.

Prior to delivery of this load, a CCP shift foreman, John Doe 1, had warned CCP

management, including Hurst, that he did not have room to store the natural gas

condensate. Despite this warning, the foreman was ordered to accept the shipment

and find some place to store it.

      After connecting hoses from the truck into the facility, personnel began

pumping the condensate into the “shaker.” As they pumped the condensate, the

hazardous air pollutants and flammable vapors filled the entire building, including

an adjacent employee break room. An ignition source in the building ignited the

vapors, causing an explosion and fire that injured employees and burned the

Wibaux facility to the ground.

      Two workers at the CCP facility, John Doe 1 and John Doe 2, were injured

in the explosion at the Wibaux facility, and both were aware of safety issues with

the facility. One of these workers stated he had daily contact with Hurst, the

Project Manager. The workers had previously noted that the building was poorly

ventilated and required seven to eight bay doors to be opened to allow the vapors


                                          6
        Case 1:17-cr-00143-SPW Document 62 Filed 02/26/19 Page 7 of 7



to properly vent and recalled exposure to high concentration of vapors each

morning when they opened the Wibaux facility.

      Subsequent investigation by the EPA-CID and the US Department of

Transportation OIG revealed that CCP’s oil processing facility in Wibaux was

designed in a flawed manner that allowed the release of hazardous hydrocarbon

vapors into the air during the processing operation, exposing CCP employees to the

hazardous releases on a daily basis, and posing an extreme risk of fire or explosion.

      The United States would have presented this evidence through the testimony

of law enforcement, expert witnesses, and lay witnesses.

      DATED this 26th day of February, 2019.

                                             KURT G. ALME
                                             United States Attorney


                                             /s/ Bryan T. Dake
                                             BRYAN T. DAKE
                                             Assistant U.S. Attorney
                                             Attorney for Plaintiff




                                         7
